Citation Nr: 1234324	
Decision Date: 10/03/12    Archive Date: 10/11/12

DOCKET NO.  09-04 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a prostate disability.  

2.  Entitlement to an initial compensable evaluation for service-connected hypertension.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran served on active duty from June to August of 1989, March 1992 to May 1993, September 1994 to April 1995, September 1995 to October 1997, January to November of 2003, and from September 2005 to September 2006. 

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  In July 2007, the RO granted service connection for hypertension, evaluated as noncompensable (0 percent disabling).  In August 2010, the RO determined that new and material evidence had not been presented to reopen a claim of entitlement to service connection for "history of prostatitis (now claimed as BPH)" (benign prostatic hypertrophy).  The Board has recharacterized the new and material issue as stated on the cover page of this decision.  

The Veteran has raised the issue of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder, but this issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issue of entitlement to an initial compensable evaluation for service-connected hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  




FINDINGS OF FACT

1.  In an unappealed decision, dated in April 2004, the RO denied the Veteran's claim for service connection a history of prostatitis.

2.  The evidence received since the RO's April 2004 decision denying the Veteran's claim for service connection for history of prostatitis, which was not previously of record, and which is not cumulative of other evidence of record, does not raise a reasonable possibility of substantiating the claim.  


CONCLUSION OF LAW

New and material evidence has not been received since the RO's April 2004 decision denying the Veteran's claim for service connection for history of prostatitis; the claim for a prostate disability is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  New and Material

The Veteran asserts that he has submitted new and material evidence to reopen his claim for service connection for a prostate disability.  He argues that VA progress notes, dated prior to separation from active duty in November 2003, are sufficient to reopen his claim.  See Veteran's statement (VA Form 21-4138), received in January 2011.  

In April 2004, the RO denied a claim for service connection for a history of prostatitis.  There was no appeal, and the RO's decision became final.  See 38 U.S.C.A. § 7105(c).  

In November 2009, the Veteran filed to reopen the claim, and in August 2010, the RO determined that new and material evidence had not been presented to reopen the claim.  The Veteran has appealed.  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).  

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence had been presented), will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

An appellant need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  In addition, the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim will be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after VA has found that evidence is new and material.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, a claim will be reopened if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.   

The most recent and final denial of this claim was in April 2004.  Therefore, the Board must determine if new and material evidence has been submitted since that time.  See 38 U.S.C.A. § 5108.  When determining whether the evidence is new and material, the specified basis for the last final disallowance must be considered.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).    

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).    

The Board notes that VA generally does not grant service connection for symptoms which have not been associated with trauma or a disease process.  See e.g., Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) ("pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."); dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  

The evidence of record at the time of the RO's April 2004 decision included the Veteran's service treatment records, which did not show treatment for prostate symptoms, or a diagnosis of a prostate disorder.  

As for the nonservice medical evidence, it consisted of VA reports, dated between 2003 and 2004.  This evidence included several reports, dated in November 2003, which were dated prior to the Veteran's separation from active duty on November 25, 2003.  Specifically, reports dated November 4, 2003 showed, in relevant part, that the Veteran sought treatment for complaints of cervical spine pain, BRBPR (bright red blood per rectum), and decreased urine pressure.  On examination, he was found to have a slightly enlarged prostate.  The assessment was cervical pain and hemorrhoids.  A report dated November 24, 2003, showed that the Veteran reported that he no longer had BRBPR, and that his bladder symptoms had gone away, but had returned.  He denied frequency, urgency, dysuria, or hematuria.  He continued to describe difficulty with stream pressure, and said, "I just know something is not right down there."  On examination, he had a slightly enlarged prostate.  The report noted that it was unusual to have symptomatic BPH at his age, that it was unlikely that it would be the only manifestation of his cervical disease, and that bladder neck contracture, stricture, and UTI (urinary tract infection) should be considered.  

A VA genitourinary examination report, dated in January 2004, noted the following: the Veteran denied having urinary frequency, hesitancy, stream, dysuria, or incontinence.  There was no history of relevant surgery.  The Veteran had a questionable enlarged prostate that was smooth and nontender.  The diagnosis was "prostatitis now resolved."

Another VA examination report, dated in January 2004, did not contain any relevant findings, but contained diagnoses that noted an enlarged prostate.

At the time of the RO's April 2004 decision, there was no competent evidence to show that the Veteran currently had a prostate disorder, or to show that such a disorder was related to his service.  

Evidence received since the RO's April 2004 decision consists of VA reports, dated between 2003 and 2008.  Some of these reports are duplicative.  An August 2007 VA progress note shows that the Veteran denied having nocturia, dysuria, urinary frequency/urgency, hesitancy, or change in stream.  The report notes a history of prostatitis in January 2004.  There was no relevant diagnosis.  Another August 2007 VA progress note shows that the Veteran denied having dysuria, hematuria, change in BorB (bowel or bladder function), or incontinence.  A September 2006 report notes an unremarkable genitourinary examination.  

The evidence which was not of record at the time of the April 2004 decision is not cumulative, and is "new" within the meaning of 38 C.F.R. § 3.156.  However, the Board finds that this evidence is not material.  In this case, there is no medical evidence to show that the Veteran currently has a prostate disability, and none of the submitted evidence contains competent evidence to show that the Veteran currently has a prostate disability that is related to his  service.  In this regard, the Veteran asserts that November 2003 VA progress notes warrant a reopening of his claim, since they are dated during the Veteran's active duty in November 2003.  However, these reports were of record at the time of the RO's April 2004 decision.  There are therefore duplicative and are not new.  In summary, the new evidence is not material, and does not raise a reasonable possibility of substantiating the claim.  Accordingly, the claim is not reopened.  

The only other pertinent evidence received since the April 2004 denial of the claim consists of written testimony from the Veteran.  Such testimony, as it relates to a diagnosed prostate disability, and a causal connection between a prostate disability and the Veteran's service, is duplicative and not new and material.  Hickson v. West, 11 Vet. App. 374 (1998); Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("[l]ay assertions of medical causation . . . cannot suffice to reopen a claim under 38 U.S.C.A. 5108."); Moray v. Brown, 5 Vet. App. 211 (1993) (lay assertions on medical causation do not constitute material evidence to reopen a previously denied claim).  The Board therefore finds that the submitted evidence is not both new and material and does not raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.  The claim is therefore not reopened. 

Because the appellant has not fulfilled his threshold burden of submitting new and material evidence to reopen his finally disallowed claim, the benefit-of-the-doubt doctrine is inapplicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


II.  Duties to Notify and Assist

The Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  The notification obligation in this case was accomplished by way of a letter from the RO to the Veteran dated in December 2010.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The VCAA letter was issued after the RO decision that is the basis for this appeal.  Recent court decisions indicate that when VA fails to furnish information that is necessary to substantiate the claim ("Type One error"), such error is presumed prejudicial, and requires reversal unless VA can show that the error did not affect the essential fairness of the adjudication.  See Sanders v. Nicholson, 487 F.3d 881   (Fed. Cir. 2007), reversed and remanded on other grounds sub nom, Shinseki v. Sanders, 129 S.Ct. 1696   (2009).  To do this, VA must show that the purpose of the notice was not frustrated, such as by demonstrating: (1) that any defect was cured by actual knowledge on the part of the claimant; (2) that a reasonable person could be expected to understand from the notice what was needed; or (3) that a benefit could not have been awarded as a matter of law. Although not specifically discussed, some other possible circumstances that could demonstrate that VA error did not prejudice the claimant include where the claimant has stated that he or she has no further evidence to submit, or where the record reflects that VA has obtained all relevant evidence.

In this case, the Board finds that any notice error did not affect the essential fairness of the adjudication as VA has obtained all relevant evidence, and as the appellant has demonstrated actual knowledge of what was necessary to substantiate the claim.  In this regard, the Veteran has been provided a meaningful opportunity to participate effectively in the processing of his claim, as he has been afforded the opportunity to submit additional argument and evidence, which he has done, and he addressed the issue at a hearing in May 2012.  In addition, a review of the appellant's submissions, and the transcript of his hearing, indicates an accurate understanding of the issue on appeal.  See e.g., Veteran's statement (VA Form 21-4138) received in January 2011; Veteran's appeal (VA Form 9), received in June 2011.  These actions indicate actual knowledge on the part of the claimant, and that a reasonable person could be expected to understand from the notice what was needed.  Id.  The Board therefore finds that no prejudice to the Veteran will result from proceeding with adjudication without additional notice or process.  Furthermore, as discussed below, it appears that VA has obtained all relevant evidence.  Id.   
 
The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available service treatment reports, and post-service records relevant to the issue on appeal have been obtained and are associated with the Veteran's claims file.  The RO has obtained the Veteran's VA and non-VA medical records.  Finally, as the Board has determined that new and material evidence has not been presented, an examination and/or an etiological opinion is not required to decide the claim.  See 38 U.S.C.A. § 5103A(f) (West 2002); Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed.Cir. 2003).  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  


ORDER

New and material evidence not having been submitted, the claim of entitlement to service connection for a prostate disability is not reopened.  The appeal is denied.  


REMAND

With regard to the claim for an initial compensable evaluation for service-connected hypertension, the most recent VA examination is dated in February 2007, and is therefore over five years old.  

The duty to conduct a contemporaneous examination is triggered when the evidence indicates there has been a material change in disability or that the current rating may be incorrect.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95, 60 Fed. Reg. 43186 (1995) (a new examination is appropriate when there is an assertion of an increase in severity since the last examination).  Accordingly, on remand, the Veteran should be afforded another examination of his hypertension. 

In addition, the most recent medical record in the claims files is a VA progress note dated in November 2008. 

There are heightened obligations to assure that the record is complete with respect to Federal Government records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  VA treatment records are deemed to be constructively of record in proceedings before the Board.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Thus, any outstanding VA treatment records must be obtained and associated with the claims file. 

The appellant is hereby notified that it is the appellant's responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2011). 

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all VA and private health care providers who have treated him for his hypertension symptoms after November 2008 (i.e., after the most recent VA reports of record), in order to determine if relevant records exist that are not currently associated with the claims files.  After securing any necessary releases, the RO should attempt to obtain these records. 

2.  After the development requested in the first paragraph of this remand has been completed, schedule the Veteran for an examination by an appropriate VA examiner to determine the nature and current level of severity of the Veteran's service-connected hypertension.  The claims files must be made available to the examiner for a review of the Veteran's pertinent medical history, and the examiner should indicate that the Veteran's C-file has been reviewed.  

3. Then, readjudicate the Veteran's claim for an initial compensable evaluation for service-connected hypertension.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


